 



 

MASTER LOAN AGREEMENT

 

This Master Loan Agreement is established as of May 1, 2012 between Farm Credit
West, PCA a corporation organized and existing under the laws of the United
States of America, with its office at 2031 Knoll Drive, P.O. Box 6070, Ventura,
CA 93006-6070 (“Lender”) and each of the undersigned person(s) and/or entities
(collectively, “Borrower”). This Agreement shall remain in effect until all
Indebtedness is paid in full and the Agreement is terminated in writing by
Lender.

 

1. MASTER LOAN AGREEMENT. On this date, and from time to time hereafter, Lender
may make Loans to Borrower. Borrower and Lender (collectively, the “Parties”)
enter into this Master Loan Agreement which, together with the applicable
Supplement(s) and other Loan Documents, shall govern each separate Loan and all
Indebtedness between the Parties. Unless stated to the contrary elsewhere, the
provisions of all Loan Documents are incorporated by reference herein as if
stated in full. For value received, Borrower promises to pay to order of Lender
all Indebtedness governed by this Agreement. Nothing herein shall be construed
to obligate Lender to restructure or renew any unpaid balance, any part thereof,
or to make any additional or future loans or financial accommodations to
Borrower.

 

1.1SUPPLEMENTS. Loans made on and after the date of this Agreement will be
evidenced by a “Promissory Note and Supplement to Master Loan Agreement”
(“Supplement”). Each Supplement shall set forth the terms and conditions
applicable to each Loan. All Supplements and attachments thereto, including all
amendments, renewals, and restatements thereof, are incorporated by reference
and made a part of this Agreement unless the contrary is stated in any Loan
Document. In any conflict of terms between this Master Loan Agreement and any
Supplement, the Supplement shall control, unless the contrary is specifically
stated in the Supplement. Any amendment to this Master Loan Agreement shall
control all Supplements, unless the contrary is stated in the amendment.

 

1.2FUTURE CREDIT ACCOMMODATIONS. Borrower may apply for future loans, renewals
of unpaid balances, refinancings, reschedulings, or other credit facilities or
accommodations. Each loan application Borrower submits will be evaluated for
eligibility and creditworthiness at the time of its submission. Nothing in this
Agreement or any other agreement between Borrower and Lender shall be construed
to obligate Lender to restructure or renew any unpaid balance, any part thereof,
or to make any additional or future loans or financial accommodations to
Borrower.

 

2. DEFINED TERMS. “Indebtedness” means all Loans, advances, obligations,
covenants and duties of any kind owing by Borrower to Lender under this
Agreement whether now existing or hereafter arising, absolute or contingent, due
or to become due, and whether or not evidenced by any writing, this Agreement or
any other Loan Document, and including all interest, charges, fees, attorney’s
fees, expenses, and any other sum(s) chargeable to Borrower under this or any
other related agreement. “Loan” or “Account” means each loan, credit facility or
other obligation evidenced by any Supplement. “Agreement” means this Master Loan
Agreement, including all Supplements, attachments and other agreements
incorporated by reference and all amendments, modifications, and restatements
thereof. “Loan Document” means this Agreement, and any Supplement, guaranty,
Security Instrument, and any and all other documents or agreements executed in
connection with this Agreement, any Loan or the Indebtedness, and all
amendments, modifications, and restatements thereof.

 

2.1 OTHER LOANS WITH LENDER. Unless specifically stated to the contrary in
writing by Lender, in this or any other document, this Master Loan Agreement
shall not supersede or govern other notes, loan agreements, loans, and
obligations by Borrower to Lender not contained in Supplements hereto. Such
other loans shall continue to be governed by the applicable loan documents. This
Agreement shall not be construed to waive any right(s) in or to discharge any
note, guaranty, security instrument or indebtedness between the Parties not
subject hereto unless the same has been specifically waived or discharged in
writing by Lender.

 

3. SECURITY. All Indebtedness is secured by Borrower-owned stock or
participation certificates required by Lender’s bylaws, any funds or accounts of
Borrower held by or maintained with Lender, Lender's allocated surplus, and any
other items which secure this Loan under applicable laws, regulations or Loan
Documents (collectively, "Standard Security"). Loans may also be secured by
other personal property and real property. Collateral may secure more than one
Loan when so indicated. All liens and interests in Collateral will be evidenced
by the appropriate Security Instrument granting such interest. “Collateral”
means the Standard Security and all real and personal property, whether now
owned or hereafter acquired, in which Lender now holds or later acquires a
security interest or lien to secure this Agreement, any Loan or the
Indebtedness. “Security Instrument” means any deed of trust, mortgage, security
agreement, assignment or other document granting Lender a lien on, or security
interest in, any real or personal property as security for this Agreement, any
Loan or the Indebtedness.

 

Master Loan Agreement - Standard FormPage 1 of 8

 

 

4.   DEFAULT. A default on any Supplement or the Indebtedness is a default on
this Master Loan Agreement. A default on this Master Loan Agreement or any
Supplement shall, at Lender’s option, also be a default on all Supplements and
all the Indebtedness. Borrower is in default on this Master Loan Agreement,
including any Supplement, under any one or more of the following circumstances
(individually and collectively called an “Event of Default”): (a) Borrower or
any guarantor fails to pay when due any Indebtedness or amount(s) owed under
this Agreement or any other Loan Document; (b) Borrower or any guarantor is
declared to be in default on this Agreement, any other Loan Document, or on any
other loan or obligation of Borrower to Lender or in which Lender has an
interest; (c) Borrower breaches any term, condition or representation in this
Agreement or in any other Loan Document for this or any other loan by this or
any other lender, including but not limited to any other Farm Credit lender; (d)
Borrower's representation(s) to this or any other lender in connection with any
loan are materially false or misleading; (e) Lender determines that Borrower is
unable to repay as agreed the sums owed Lender under this Agreement, or Lender
in good faith otherwise deems itself insecure; (f) Lender's reasonable
determination that a material adverse change has occurred in the financial
condition of Borrower or in the value of the Collateral; (g) Borrower's death,
dissolution, incapacity or termination of existence; (h) Borrower's insolvency,
business failure, application for or consent to appointment of a
receiver/custodian or trustee for itself or any of its assets, or an assignment
to an agent authorized to liquidate any substantial amount of assets, or an
assignment for the benefit of creditors by, or commencement of any proceeding
under any bankruptcy or insolvency law by or against Borrower, or any guarantor,
endorser, or surety for Borrower; (i) Any judgment, writ, levy, lien,
attachment, notice of tax lien, tax lien, or similar process is entered or filed
against Borrower, any guarantor or any of Borrower's or any of guarantor's
properties and is not vacated, bonded, or stayed to the satisfaction of Lender;
(j) An Event of Default occurs under any guaranty given to Lender in connection
with this Agreement, any Supplement or the Indebtedness; or any guarantor shall
purport to terminate, repudiate or contest any such guaranty; or any guarantor
who is a natural person shall die; or any guarantor that is not a natural person
shall be dissolved or terminated; or (k) Borrower sells, leases, conveys,
alienates, or transfers, or enters into any agreement for the sale, lease,
conveyance, alienation, transfer or nonuse of any water or water rights, or
“Water Asset”, as such may be defined in any deed of trust, mortgage, security
agreement or other agreement relating to the pledge of water or water rights.

 

5.   REMEDIES. If an Event of Default occurs, Lender shall have all rights,
powers and remedies available under this Agreement, any other Loan Document, or
provided by law or equity under applicable laws, including but not limited to:
the right to declare, at Lender’s option, all or any portion of the Indebtedness
immediately due and payable without prior recourse to the Collateral; Lender’s
right to immediately terminate Borrower’s right to draw additional funds, and/or
suspend or reduce Borrower’s credit or credit limit, all with or without notice
to Borrower; and the right to foreclose on, or enforce any security interest in,
any Collateral (all above collectively, “Remedies”). All Lender’s Remedies: (a)
may be exercised at any time by Lender, or from time to time, after an Event of
Default; (b) are cumulative and not exclusive; and (c) shall be in addition to
any other rights or remedies provided by law or equity. Lender may enforce any
security interest or lien in such manner and order, as to all or any part of the
Collateral as Lender, in its sole judgment, deems appropriate. Borrower, to the
extent possible, waives all rights, obligations, or defenses now or hereafter
established by law relating to the Remedies.

 

5.1ACCELERATION. If an Event of Default occurs, Lender may, at its option,
declare all or any portion of the Indebtedness to be immediately due and payable
without presentment, demand, notice of non-payment, protest or prior recourse to
Collateral, and terminate or suspend Borrower’s right to draw or request funds
on any Loan or line of credit.

 

5.2WAIVER. Lender’s failure to require strict compliance with any provision of
this Agreement or any other agreement between Lender and Borrower shall not
affect Lender’s right to require strict compliance with such provision. Lender’s
suspension or waiver of an Event of Default shall not affect any other Event of
Default or any of Lender’s remedies with respect thereto. Lender’s waiver or
suspension of any rights under this or any other agreement, or Lender’s grant of
any consent to Borrower, shall be effective only if such waiver, suspension, or
consent is in writing and only to the extent specifically set forth in such
writing.

 

Master Loan Agreement - Standard FormPage 2 of 8

 

 

6.BORROWER'S REPRESENTATIONS AND WARRANTIES. In addition to representations and
warranties described in other Loan Documents, Borrower makes the following
representations and warranties to Lender which remain in effect until all
Indebtedness subject to this Agreement is repaid in full:

 

6.1FINANCIAL STATEMENTS. All financial statements and other information both
previously and hereafter furnished by Borrower to Lender are accurate in every
material respect; there has not been any material adverse change in the
financial condition of Borrower since the date of the last financial statement
provided; Borrower has no material liabilities, fixed or contingent, which are
not fully shown or provided for in the said financial statements as of the date
thereof.

 

6.2PROFIT AND LOSS INFORMATION. All submitted profit and loss information is
accurate and complete.

 

6.3SOLVENCY. Borrower has sufficient capital to carry on the business and is
solvent and able to pay debts as they mature, and Borrower is generally paying
such debts. Borrower owns property the fair market value of which exceeds the
dollar amount required to pay Borrower's debts.

 

6.4COMPLIANCE WITH LOAN TERMS. Borrower is performing on, or is in compliance
with, all terms of all Borrower's other loans and obligations to all other
creditors if any, and all loans and obligations to Lender, whether or not
subject to this Agreement.

 

6.5LEGAL ENTITY WARRANTY AND CERTIFICATION. If Borrower is a legal entity,
Borrower (and any person signing this Agreement in a representative capacity on
behalf of Borrower) represents, warrants and certifies that Borrower is duly
constituted under applicable laws and in good standing; that Borrower has the
power, authority, and appropriate authorization to enter into this Agreement,
all Security Instruments and any other Loan Document in connection with any
Loan; that when executed this Agreement, all Security Instruments and any other
Loan Document in connection with this Agreement shall be valid and legally
binding on Borrower. If the Borrower is a trust, each trustee executing this
Agreement on behalf of the trust also represents, warrants and certifies that
this Agreement, all Security Instruments and other Loan Documents are being
executed by all the currently acting trustees of the trust and that the trust
has not been revoked, modified, or amended in any manner which would cause any
of the foregoing to be incorrect.

 

6.6HAZARDOUS SUBSTANCE INDEMNITY. Borrower indemnifies and agrees to hold Lender
harmless from any losses or damages suffered by Lender that arise from the
release, threatened release, discharge, manufacture, use, storage,
transportation or presence of any hazardous substance in connection with the
business of Borrower or on any real property owned or occupied by Borrower,
whether or not pledged as security for this Agreement. The indemnity covers the
officers, directors, agents, and attorneys of Lender and extends to attorneys'
fees and other costs and expenses incurred by Lender in connection with the
foregoing. The term "hazardous substance" shall mean any material or substance
which is now or hereafter considered "hazardous" or "toxic" or subject to any
other deleterious classification under any federal, state, or local law. This
indemnity shall be construed as being in addition to any similar provision in
any Security Instrument. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS, THIS INDEMNITY SHALL SURVIVE REPAYMENT OF THE
INDEBTEDNESS.

 

7.      SPECIAL LOAN CONDITIONS, COVENANTS AND REQUIREMENTS. Borrower covenants
and agrees with Lender as follows:

 

7.1FINANCIAL PERFORMANCE

 

7.1.1No other financial performance covenants are imposed at this time unless
provided elsewhere herein or in other Loan Documents.

 

7.2.INSURANCE. In addition to the insurance requirements described in other Loan
Documents, Borrower shall provide, maintain and deliver to Lender, fire and
extended coverage, flood and any and all other types of insurance in terms and
amounts as may be required by law or Lender from time to time, with loss payable
endorsements solely in favor of Lender or, for real property secured loans,
naming Lender as mortgagee.

 

Master Loan Agreement - Standard FormPage 3 of 8

 

 

7.3FINANCIAL INFORMATION. At Lender's request, Borrower shall provide to Lender
financial information in a form acceptable to Lender, including, when so
required, a current balance sheet and income statement. In the case of multiple
Borrowers, financial information must be provided for each Borrower as requested
by Lender.

 

Financial Information shall be provided as described below:

 

7.3.1Financial information shall be provided at such times during the term of
this Agreement as Lender may request.

 

7.4ENVIRONMENTAL. In addition to the environmental requirements described in
other Loan Documents, Borrower shall comply with the following additional
requirements

 

7.4.1No other environmental covenants requirements are imposed at this time
unless provided elsewhere herein or in other Loan Documents.

 

7.5NEGATIVE COVENANTS. In addition to the negative covenant set forth in other
Loan Documents, Borrower will not take any of the following actions without the
prior written approval of Lender during the term of this Agreement and until all
Loans are paid in full:

 

7.5.1Sell Borrower's business, abandon or cease business operations, or merge or
consolidate with any third party or entity.

7.5.2Become a guarantor or surety on, or otherwise become liable for, the debts
or obligations of any third party person, or any entity or firm.

7.5.3Mortgage, pledge, lease for a period exceeding one year or otherwise make
or allow the filing of a lien on any loan collateral.

7.5.4Dispose of all or a substantial portion of Borrower's business assets by
sale, transfer, lease, gift, abandonment or otherwise, except for sales of
inventory in the ordinary course of business.

7.5.5Obtain credit or loans from other lenders other than trade credit customary
in Borrower's business.

 

8.AGENCY. Each of the undersigned hereby appoints each of the other undersigned
as his, her or its agent for purposes of the within obligations until written
notice of termination of such agency is actually received by Lender. This Agency
shall include, but not be limited to, the authority to vote all stock or
participation certificates required by Lender’s bylaws, request and receive Loan
disbursements, and receive on behalf of all the undersigned any check, payment,
document or notice given in connection with this Agreement or any Loan.

 

9.INSPECTION AND ACCESS. While this Agreement is in effect Borrower will: (a) at
Lender's request, furnish information to Lender relating to Borrower's business
and financial affairs, (b) permit Lender to examine Borrower's books and
records; and (c) allow Lender to inspect and appraise Lender's Collateral at
reasonable times and places.

 

10.REQUIRED ACTIONS. While this Agreement is in effect Borrower will: (a)
maintain all other Loans with Lender in a current status; (b) comply with all
terms and conditions of all other documents executed in connection with this
Agreement; and (c) execute, deliver, file and or record such documents or
instruments, or take such other actions, as may be reasonably required by Lender
to effectuate the intention of this transaction, or to assure the enforceability
and collectability of the Indebtedness, Note or any Security Instrument, Loan
Document or lien, or to otherwise protect or enforce the rights of Lender
thereunder.

 

Master Loan Agreement - Standard FormPage 4 of 8

 

 

11.MISCELLANEOUS COSTS. Lender may, but is not required to pay: (a) the cost of
any services requested by Borrower and rendered by or through Lender such as
credit life insurance or crop or property insurance; (b) any amounts required to
satisfy taxes, assessments or liens on the Collateral, to maintain insurance, or
to perform any other obligation under this Agreement or other Loan Documents;
(c) all costs and expenses, including attorneys’ fees, incurred in connection
with the preparation, execution, or administration of any Loan; (d) any bill of
sale, sight or expense drafts drawn by Borrower and presented to Lender for
payment of purchases or expenses authorized by Lender; and (e) charges by
suppliers of goods or services included in any budget for which Borrower borrows
funds hereunder. Lender may, at its option, add such amounts to any portion of
the Loan, and charge interest on such amounts at the interest rate applicable to
the Loan.

 

12.TRANSFER BY LENDER. Lender may sell, transfer or assign this Agreement or any
portion thereof, and deliver to the transferee(s) ("Holder") all or any portion
of the property then held by it as security hereunder, and the Holder shall
thereupon become vested with all the power and rights herein given to Lender
with respect thereto and at such time the term "Lender" as herein used shall be
deemed to mean and include the "Holder"; and Lender shall thereafter be forever
relieved and fully discharged from any and all liability or responsibility to
Borrower, but Lender shall retain all rights and powers hereby given with
respect to property not so transferred, sold or assigned.

 

13.FEES AND CHARGES OF ATTORNEYS AND OTHERS. In the event that Lender utilizes
the services of attorneys, accountants, appraisers, consultants, or other
professional or outside assistance, including the services of in-house counsel
or any other attorney or professional who is an employee of Lender, the
reasonable amount of fees, costs and expenses (“Expenses”) incurred by Lender to
utilize such persons in connection with any of the following shall be payable by
Borrower on demand and Lender may, at its option, add the amount of such
Expenses to any portion of the Indebtedness, plus an appropriate amount of stock
or participation certificates required as required by federal law or regulation
or Lender’s bylaws, and charge interest on such amount at the interest rate
applicable to such portion of the Indebtedness:

 

(a)The preparation, modification or enforcement of this Agreement and any other
agreement or Loan Document incident to the Indebtedness or to the Collateral;

(b) Advising Lender concerning its legal rights and obligations with regard to
this Agreement and any other agreement or Loan Document incident to the
Indebtedness, or to the Collateral, including advising Lender with regard to the
extent of Lender’s rights, if any, under the provisions of the Farm Credit Act
of 1971, as amended, Farm Credit Administration regulations, any policy or
program of Lender, or any other state or federal law;

(c) Any litigation, dispute, proceeding, or action (whether terminated or
dismissed prior to judgment, reduced to judgment or otherwise finally resolved),
and whether instituted by Lender, Borrower or any other person, relating to this
Agreement, the Indebtedness or any Loan, any other Loan Document, the Collateral
or Borrower’s affairs;

(d) The furtherance of Lender’s interest in any bankruptcy, insolvency, or
reorganization case or proceeding instituted by or against Borrower, including
any steps to (i) modify or terminate the automatic stay, (ii) prohibit or
condition Borrower’s use of cash Collateral, (iii) object to any disclosure
statement or plan, (iv) propose or confirm a plan, and (v) prosecute or defend
adversary proceedings or contested matters, and take or defend examinations or
discovery, whether or not related to any adversary proceeding or contested
matter, whether terminated or dismissed prior to judgment, reduced to judgment
or otherwise finally resolved;

(e) The inspection, verification, protection, collection, processing, sale,
liquidation, or disposition of the Collateral; and

(f) Any of the type of Expenses referred to in (a) through (e) above incurred by
Lender in connection with any guaranty of the Indebtedness.

 

The Expenses described herein and elsewhere in this Agreement shall be in
addition to those set forth in any Security Instrument, other Loan Document or
any other written agreement between Lender and Borrower.

 

14.TRANSACTION SUMMARY. All disbursements and repayments shall be posted on
Lender's accounting records. In its sole discretion, Lender may apply any
payment received from or on behalf of Borrower and any proceeds of Collateral to
interest, principal, or any part of the Indebtedness. Any payment received by
Lender after Lender has closed its books for the day will be applied on the next
business day. Periodically, Lender shall send Borrower a transaction summary,
statement or a similar loan accounting. If Borrower fails to object to this
accounting in writing within 30 days of its mailing by Lender, Borrower shall
have waived any right to object to the accounting’s accuracy and the accounting
may be admitted into evidence by Lender to establish the balance due Lender in
any legal proceeding arising between the parties.

 

Master Loan Agreement - Standard FormPage 5 of 8

 

 

15.NOTICES. Borrower shall promptly give written notice to Lender of: (a) any
enforcement action brought against Borrower by any governmental regulatory body
or law enforcement authority or any dispute between Borrower and any such
authority or body; (b) any pending or threatened litigation or court proceeding
brought against Borrower; (c) the death or disability of any Borrower or
guarantor; (d) any material adverse change in Borrower's business or financial
condition; (e) the occurrence of any default or Event of Default, or any event
that with a lapse of time or the giving of notice or both would become a default
or an Event of Default under any obligation of Borrower to Lender or in which
Lender has an interest; (f) any change in management or ownership of Borrower’s
business or operations; (g) any default on loans or credit arrangements with any
other creditors; (h) any location change or new location of Borrower’s office or
site of operation; (i) any change to an out of state location for any
Collateral; and (j) restriction, suspension, revocation or other change in any
permit(s), license(s) or authority(ies) required to conduct Borrower's business.

 

16.LOAN CHARGES. If a law, which applies to this Agreement or any Loan and which
sets maximum loan charges, is finally interpreted so that the interest or other
loan charges collected or to be collected in connection with this Agreement
exceed the permitted limits, then: (a) any such loan charge shall be reduced by
the amount necessary to reduce the charge to the permitted limit; and (b) any
sums already collected which exceeded permitted limits will be refunded to
Borrower, without interest thereon. Lender may choose to make this refund by
reducing the principal Borrower owes under this Agreement or by making a direct
payment to Borrower. If a refund reduces principal, the reduction will be
treated as a partial prepayment.

 

17.BORROWER'S AUTHORITY. By signing this Agreement, Borrower warrants that
Borrower has legal authority to enter into this transaction; that the terms and
conditions of this Agreement, any other Loan Document and Security Instrument
executed in connection herewith are legally binding on Borrower and do not
contravene the terms and conditions of any other contract(s) of Borrower; that
Borrower's representations in connection with this Agreement are true and
accurate; that Borrower is not involved in, and has no expectations of
involvement in, any legal action that might impair Borrower's financial
condition or ability to continue business, and that Borrower is qualified and/or
licensed to do business in all states requiring Borrower to be so qualified or
licensed.

 

18.OBLIGATIONS OF PERSONS UNDER THIS AGREEMENT. The liability of each Borrower
executing this Agreement shall be that of co-maker and not that of an endorser,
guarantor or accommodation party and shall be joint and several. The separate
and community property of any married person executing this Agreement shall be
liable for the Indebtedness evidenced hereby.

 

19.SPECIFIC WAIVERS OF EACH BORROWER. The Loan Indebtedness of each Borrower is
independent of the Loan Indebtedness of all other Borrowers. Each Borrower
expressly waives any right to require Lender to proceed against any other
Borrower, to proceed against or exhaust any Collateral, to pursue any remedy
Lender may have at any time, and the benefit of any statute of limitations
affecting its liability under this Agreement or any other Loan Document. Each
Borrower waives any and all defenses by reason of (a) any disability or other
defense of any other Borrower with respect to the Indebtedness owed to Lender,
(b) the termination for any reason whatsoever of the liability of any other
Borrower, (c) any act or omission of Lender that directly or indirectly results
in or aids the discharge or release of any other Borrower, any guarantor, or any
security provided by any Borrower or guarantor, (d) the failure by Lender to
perfect any security interest or lien on any Collateral, and (e) an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for this Agreement, has destroyed
Borrower's rights of subrogation, contribution, reimbursement, indemnity, set
off, or other recourse against another Borrower by the operation of Section 580d
of the California Code of Civil Procedure or otherwise or under similar laws in
other jurisdictions.

 

Master Loan Agreement - Standard FormPage 6 of 8

 

 

19.1    BORROWER FURTHER AGREES. Each Borrower agrees that Lender may at any
time, without notice, release all or any part of the Collateral securing the
Indebtedness (including all or any part of the premises covered by any mortgage
or deed of trust), grant extensions, change terms of payment, deferments,
renewals or reamortizations of any part of the Indebtedness, and release from
personal liability any one or more of the parties who are or may become liable
for the Indebtedness; all without affecting the personal liability of any other
party. Borrower also severally waives any and all other defense or right of
offset against the Holder hereof. No Borrower shall have any right of
subrogation, contribution, reimbursement, indemnity, set off, or other recourse
and waives the benefit of, or any right to participate in, any Collateral until
such time as all of the obligations owed by Borrower to Lender under this
Agreement shall have been paid in full. Each Borrower, to the extent it may
lawfully do so, waives any defense under California anti-deficiency statutes, or
comparable provisions of the laws of any other state to the recovery of a
deficiency after a foreclosure sale of such property.

 

19.2    BORROWER FURTHER REPRESENTS AND WARRANTS. Each Borrower represents and
warrants to Lender that it has established adequate means of obtaining from each
other Borrower, on a continuing basis, information pertaining to the businesses,
operations and conditions (financial or otherwise) of each other Borrower and
its properties, and each Borrower now is and will be familiar with the
businesses, operations and conditions (financial or otherwise) of each other
Borrower and its properties. Each Borrower waives and relinquishes any duty on
the part of Lender (if such duty exists) to disclose to any Borrower any matter,
fact or thing related to the businesses, operations, or conditions (financial or
otherwise) of any other Borrower or its properties. Without limiting the
generality of the foregoing, each Borrower waives any defenses or rights arising
under or of the kind described in California Civil Code sections 2795, 2808,
2809, 2810, 2815, 2819 through 2825 (inclusive), 2832, 2839, and 2845 through
2850 (inclusive) and similar laws in other jurisdictions.

 

20. NO ORAL AGREEMENTS. The representatives of Lender are not authorized to make
any oral agreements or assurances. Do not sign this Agreement if you believe
that there are any agreements or understandings between you and Lender that are
not set forth in writing in this Agreement or the other Loan Documents.

 

21. SUCCESSORS AND ASSIGNS. This Agreement, any Supplement and all other Loan
Documents are binding on Borrower’s and Lender’s successors and assignees.
Borrower shall not assign this Agreement any Loan or Loan Document without
Lender’s prior written consent. Lender may sell participations in or assign this
Agreement, and may exchange financial information about Borrower with actual or
potential participants or assignees. If a participation is sold or the Agreement
is assigned, the purchaser will have the right of set-off against Borrower.

 

22. SEVERABILITY; COUNTERPARTS. If one or more of the provisions of this
Agreement, any Security Instrument or any other Loan Documents should be deemed
or held to be invalid, illegal, unenforceable or against public policy in any
respect, the validity, legality, and enforceability of the remaining provisions
shall not in any way be affected or impaired. To the extent any waiver of a
right by Borrower hereunder may be contrary to applicable law, such waiver shall
be deemed made to the extent allowed by such law. To the extent Nevada law
applies, Borrower does not waive any right relating to the sale of real property
provided under Nevada law. This Agreement may be signed in one or more
counterparts which shall constitute one and the same Agreement.

 

23. CAPTIONS. Captions used in this Agreement are inserted only as a matter of
convenience and for reference, and in no way define, limit or describe the scope
or intent of any term or provision. As used herein, the word “including” means
“including without limitation” and/or “including but not limited to”.



24. APPLICABLE LAW. This Agreement and any other Loan Document shall be governed
by federal law, to the extent applicable, and shall otherwise be governed by the
laws of the state specified in the address of Lender, on page 1. Any Loan
Document specifying governing laws of a different state shall be governed
thereby.

 

25. ENTIRE AGREEMENT; AMENDMENTS MUST BE IN WRITING. This Agreement and all
other Loan Documents constitute the entire agreement between the Parties on the
subject matter hereof; superseding all prior negotiations, communications,
discussions, oral agreements, and promises concerning the Indebtedness or any
Loan. This Agreement does not supersede any Loan Document(s) pertaining to other
outstanding loan(s) of Borrower with Lender except as specified herein. This
Agreement may be amended or modified only by a written instrument executed by
Lender and Borrower.

 

Master Loan Agreement - Standard FormPage 7 of 8

 

 

26.SPECIAL REPRESENTATIONS, WARRANTIES, CONDITIONS AND COVENANTS.

 

26.1REPORTING. In addition to any other financial information which Borrower has
agreed to provide under the Note or Loan Documents, provide Lender with

a)Monthly, in house financial statements for all related entities within 30 days
of each month end;

b)Quarterly, financial statements within 45 days after quarter-end as required
by and prepared for the Security Exchange Commission; and

c)Annual, financial statements within 120 days of fiscal year end as required by
and prepared for the Security Exchange Commission.

 

Signature(s):           Limoneira Company, a Delaware Corporation           By:
/s/ Harold S. Edwards   By: /s/ Joseph D. Rumley   Harold S. Edwards, President 
    Joseph D. Rumley, Secretary 

  

Master Loan Agreement - Standard FormPage 8 of 8

 

